internal_revenue_service department of the treasury number release date index number attn washington dc person to contact telephone number refer reply to cc ita plr-105767-02 date date x y dear this refers to a request filed by x the taxpayer for consent to adopt the current_expense method of deducting all computer_software development costs pursuant to the provisions of revproc_69_21 1969_2_cb_303 for the tax_year beginning date year of adoption year_of_change the taxpayer represents that it currently capitalizes and amortizes ratably all computer_software development costs pursuant to an election under revproc_69_21 the taxpayer represents that its software development costs are incurred for projects developed by the taxpayer and for projects developed by third parties for the taxpayer where projects are developed by third parties the taxpayer bears the risks incurred as of the first day of the year_of_change the total amount of capitalized but unamortized software development costs was y sec_3 of revproc_69_21 states that the costs of developing software by a taxpayer whether or not the software is patented or copy-righted in many respects so closely resembles the kind of research_and_experimental_expenditures that fall within the purview of sec_174 of the internal_revenue_code as to warrant accounting treatment similar to that accorded such costs under that section accordingly it was stated that the service would not disturb a taxpayer’s treatment of costs incurred in developing software where all of the costs properly attributable to the development of software by the taxpayer are consistently treated as current expenses and deducted in full in accordance with rules similar to those applicable under sec_174 of the code likewise sec_3 of revproc_69_21 states that the service will not disturb a taxpayer’s treatment of costs incurred in its developing software where all of the costs properly attributable to the development of software by the taxpayer are consistently treated as capital expenditures that are recoverable through deductions for ratable amortization in accordance with rules similar to those provided by sec_174 of the code revrul_68_144 1968_1_cb_85 holds that where a taxpayer had elected to currently expense all research_and_experimental_expenditures with the exception of those on particular projects to which the deferred expense method was elected it cannot in a later year elect the deferred expense method on new projects unless permission is granted by the commissioner revrul_71_248 1971_1_cb_55 adopts this requirement -- permission to change to a different method must be approved by the commissioner -- to software development costs once permission is granted such method must be used consistently unless permission is granted to change to another method with respect to part or all software development costs revrul_71_248 further requires that any change to a different method shall only be authorized by a letter_ruling based on the facts presented here consent is hereby granted the taxpayer to adopt the current_expense method for software development costs pursuant to sec_3 of revproc_69_21 for costs paid_or_incurred on or after the first day of the year of adoption provided the taxpayer keeps its books_and_records for the year_of_change and for subsequent taxable years on the method_of_accounting granted in this letter this condition is considered satisfied if the taxpayer reconciles the results obtained under the method used in keeping its books_and_records and the method used for federal_income_tax purposes and maintains sufficient records to support such reconciliation the taxpayer currently deducts all software development costs whether incurred by the taxpayer or by third parties where the taxpayer bears the risks incurred as determined under sec_3 of revproc_69_21 paid_or_incurred during the year of adoption and later tax years unless permission is granted to change to another method with respect to part or all of the costs and the taxpayer deducts the balance of the software development cost sec_1 revproc_2000_50 2000_52_irb_601 date which permits changes in treatment of software development costs pursuant to the automatic change_of accounting rules and which supercedes rev_proc is not applicable to the year_of_change in this ruling capitalized prior to the first day of the year_of_change in accordance with its present methods of amortizing such costs in connection with the consent granted in this letter it is understood that the responsibility for making determinations as to whether costs paid_or_incurred by the taxpayer constitute software development as defined in sec_2 of revproc_69_21 is a matter to be considered upon examination of the taxpayer’s return the taxpayer should attach a copy of this letter to its tax_return for the year of adoption as evidence of its authority for adopting the current_expense method this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel income_tax and accounting ___________________ clifford m harbourt senior technician reviewer branch by
